Title: From Thomas Jefferson to James Madison, 2 August 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello Aug. 2. 06.
                        
                        I return you mr Lear’s letters; in which I am sorry to find he says not a word about the Tripoline family. I
                            presume the family has chosen not to be given up. I inclose you a letter from Salvatore Bosutti at Malta, which may be
                            filed in the office I presume without answer. Noble’s letter & sample should I suppose be filed in the patent-office. it
                            may be a charity tho’ it is not a duty to inform him of the steps he ought to take.    The letters from Rogers, after
                            perusal, I will ask the favor of you to return to the Navy office. the case of the Ketch Gheretti is not a pleasant one to
                            form the commencement of our correspondence with the Ottoman government. shall we let it pass without an answer? or give
                            them a solid one? she had joined our enemies in war against us. we took her. had we considered her crew as Ottoman
                            subjects, we must have hung them up as pirates & perhaps complained to that government. we thought it a proof of
                            moderation to identify them, as they had done themselves with the Tripolines, to confiscate the vessel, &, on the peace,
                            to discharge them. but through whom can we answer?    my journey to Bedford is still to be made; but I have not yet fixed a
                            day. I have retained the papers now sent in expectation you would recieve them in Orange. Accept affectionate salutations
                            & continued respect
                        
                            Th: Jefferson
                            
                        
                    